J-S18001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.C., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 3206 EDA 2016

              Appeal from the Decree Entered September 20, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000510-2016
                                      CP-51-DP-0000270-2015
                                       FID: 51-FN-000263-2015


BEFORE:      PANELLA, J., SOLANO, J., and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                                FILED MARCH 16, 2017

        B.C. (“Mother”) appeals from the decree entered on September 20,

2016, in the Court of Common Pleas of Philadelphia County, involuntarily

terminating her parental rights to her son, A.C., born in October 2011.1 We

affirm.2




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   By separate decree the trial court involuntarily terminated the parental
rights of M.N., the putative father of A.C. M.N. did not file a notice of appeal.
2
   We observe that the Child Advocate recommended the involuntary
termination of Mother’s parental rights during the subject proceedings. See
N.T., 9/20/16, at 42-43.
J-S18001-17


      We summarize the relevant factual and procedural history as follows.

On December 4, 2014, the Philadelphia Department of Human Services

(“DHS”) received a report that A.C. was in the care of family members and

was severely malnourished. See Trial Court Opinion, 11/10/16, at 1. DHS

learned that Mother had voluntarily placed A.C. with his uncle. See id. On

February 13, 2015, the trial court adjudicated A.C. dependent, and set his

placement goal as reunification with a parent. See id.; Order, 2/13/15.

      DHS transferred the case to the Community Umbrella Agency (“CUA”),

which required Mother to satisfy the following Single Case Plan (“SCP”)

objectives: to engage in mental health treatment; to attend the Achieving

Reunification Center (“ARC”) for services regarding parenting, housing, and

anger management; and to visit with A.C. See Trial Court Opinion, 11/10/6,

at 1-2.

      On June 6, 2016, DHS filed a petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b). A hearing occurred on September 20, 2016, during which DHS

presented the testimony of Montrese Jordan, the CUA caseworker from

February 2016 to August 2, 2016, and Christopher Waters, the CUA

caseworker from August 2, 2016 to the present. Mother testified on her own

behalf.

      By decree entered on September 20, 2016, the trial court involuntarily

terminated Mother’s parental rights. In addition, by order entered that same


                                    -2-
J-S18001-17


day, the trial court changed A.C.’s placement goal to adoption. Mother timely

filed a notice of appeal and a concise statement of errors complained of on

appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(a)(2)(i)

and (b).3 The trial court duly filed its Rule 1925(a) opinion.

       On appeal, Mother presents the following issues for our review:

       A. Whether the trial court erred in terminating Mother’s parental
       rights pursuant to [23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and
       (b)] where it was not supported by clear and convincing
       evidence when Mother completed a substantial portion of her [ ]
       SCP goals[?]

       B. Whether the trial court erred in terminating Mother’s parental
       rights where Mother had visited [A.C.] and there was a bond
       between [her] and [A.C.] and the termination of parental rights
       would have a negative effect on the developmental, physical and
       emotional needs of [A.C.][?]

Mother’s Brief, at 5 (unnecessary capitalization omitted).

       We review Mother’s appeal according to the following standard:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an
____________________________________________


3
  Mother also appeals from the September 20, 2016 order changing A.C.’s
placement goal to adoption. Mother, however, did not preserve a challenge
to the goal change order in her concise statement of errors complained of on
appeal. Thus, Mother has waived any issue on appeal with respect to that
order. See Dietrich v. Dietrich, 923 A.2d 461, 463 (Pa. Super. 2007)
(stating that when an appellant filed a Rule 1925(b) statement, any issues
not raised in that statement are waived on appeal).




                                           -3-
J-S18001-17


     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely
     because the record would support a different result. We have
     previously emphasized our deference to trial courts that often
     have first-hand observations of the parties spanning multiple
     hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     We need only agree with the trial court as to any one subsection of

2511(a), as well as subsection (b), in order to affirm. See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we conclude

that the trial court properly terminated Mother’s parental rights pursuant to

§ 2511(a)(2) and (b), which provides as follows:




                                     -4-
J-S18001-17


     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     This Court has explained that

     [i]n order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)). Further, “[t]he grounds for termination due to parental incapacity

                                     -5-
J-S18001-17


that cannot be remedied are not limited to affirmative misconduct. To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      With respect to § 2511(b), “[i]ntangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation

omitted). Further, the trial court “must also discern the nature and status of

the parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.” Id. (citation omitted). However, “[i]n

cases where there is no evidence of any bond between the parent and child,

it is reasonable to infer that no bond exists. The extent of any bond analysis,

therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

      Here, the crux of Mother’s argument with respect to § 2511(a) is that

the CUA caseworker, Christopher Waters, “did nothing to engage [her] in

any services or help her obtain housing.” Mother’s Brief at 10. Mother

asserts that her compliance with the permanency plan had improved prior to

the hearing, “and she might have achieved full compliance with the

assistance of the CUA worker.” Id., at 11.

      To the extent Mother argues the trial court abused its discretion in

terminating her parental rights because DHS did not make reasonable efforts


                                     -6-
J-S18001-17


to assist her in reunifying with A.C., we disagree. In In re D.C.D., 105 A.3d
662 (Pa. 2014), our Supreme Court held that § 2511(a)(2) does not require

a child welfare agency to demonstrate reasonable efforts in reunifying

parents with their children. There, our Supreme Court reversed the order of

this Court and reinstated the trial court’s order terminating the father’s

parental rights where the record supported the court’s conclusion that

grounds for termination have been established and that termination is in the

best interests of the child by clear and convincing evidence.

      Here, the trial court determined that DHS established grounds for the

termination of Mother’s parental rights pursuant to § 2511(a)(2) by clear

and convincing evidence as follows:

      [A.C.] has been in care since February 4, 2015. Mother’s
      objectives have been the same for the life of this case: mental
      health treatment, anger management, parenting, housing and
      visits with [A.C.]. Mother admitted that before DHS became
      involved, she was attending mental health [treatment].
      However, Mother refused CUA’s mental health referral, then
      failed to attend treatment with her chosen provider. Mother still
      has not re-engaged with treatment. Mother testified that she had
      been prescribed Seroquel, a medication which indicates a serious
      mental health diagnosis. Mother was referred for ARC services
      several times, but never attended. Mother does not have
      appropriate, stable housing. Mother is offered twice-monthly
      supervised visits. She has attended four visits in the last eight
      months. Mother admitted she is inconsistent because of her job.
      . . . Mother has not availed herself to CUA to obtain assistance
      to remedy her housing condition, even though she has income to
      seek subsidized housing. For the life of this case, Mother has not
      made any progress on her objectives, which demonstrates that
      Mother is unwilling to remedy the causes of her incapacity to
      parent and provide for [A.C.]’s physical and mental well-being. .
      ..


                                      -7-
J-S18001-17


Trial Court Opinion, 11/10/16, at 5-6 (emphasis added; citations to record

omitted). The testimonial evidence fully supports the court’s findings.

       Specifically, Ms. Jordan testified that Mother minimally complied with

the permanency plan during her tenure on the case, from February 2016 to

August 2, 2016. See N.T., 9/20/16, at 15. Likewise, Mr. Waters, the current

CUA caseworker, testified that Mother has not completed any of the SCP

objectives. See id., at 27.

       Ms. Jordan testified that, when she had the case, Mother was working

at Wendy’s restaurant on an as-needed basis, but that she was not working

“a lot of hours.” Id., at 24-25. However, Ms. Jordan implied in her testimony

that Mother stated she did not attend mental health treatment or visits with

A.C. because of her job. See id., at 11-14. Mother confirmed on direct

examination that she missed a mental health appointment and “a couple of”

visits with A.C. because of her work schedule.4 Id., at 37-38. With respect

to housing, Ms. Jordan testified that Mother did not have appropriate

housing during A.C.’s placement. See id., at 13. Mother testified that she is

currently renting a room in a house. See id., at 35.

       Based on the foregoing, we discern no abuse of discretion by the trial

court in terminating Mother’s parental rights pursuant to § 2511(a)(2).

Indeed, the testimonial evidence demonstrates that since at least December
____________________________________________


4
  Mother testified that, in July 2016, she started working for a window
company for “[f]orty plus hours” a week. N.T., 9/20/16, at 35.



                                           -8-
J-S18001-17


2014, A.C. was malnourished and voluntarily placed by Mother with

relatives. Thereafter, since February 2015, when A.C. was adjudicated

dependent, through the time of the subject proceedings, Mother’s repeated

and continued incapacity, neglect, and/or refusal to comply with any of her

SCP objectives has caused A.C. to be without essential parental care, control

or subsistence necessary for his physical or mental well-being. Additionally,

the causes of Mother’s incapacity, neglect, and/or refusal cannot or will not

be remedied. Therefore, Mother’s first issue on appeal fails.5

       With respect to § 2511(b), Mother argues in her second issue that DHS

did not satisfy its burden of proof because A.C. “continued to have a

significant bond with” her. Mother’s Brief, at 14. We disagree.

       This Court has explained as follows:

       While a parent’s emotional bond with his or her child is a major
       aspect of the subsection 2511(b) best-interest analysis, it is
       nonetheless only one of many factors to be considered by the
       court when determining what is in the best interest of the child.
       In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
       mere existence of an emotional bond does not preclude the
       termination of parental rights. See In re T.D., 949 A.2d 910
       (Pa. Super. 2008) (trial court’s decision to terminate parents’
       parental rights was affirmed where court balanced strong
       emotional bond against parents’ inability to serve needs of
       child). Rather, the orphans’ court must examine the status of the
       bond to determine whether its termination “would destroy an
       existing, necessary and beneficial relationship.” In re Adoption

____________________________________________


5
  Based on this disposition, we need not consider Mother’s claims relating to
§ 2511(a)(1), (5), and (8). See In re B.L.W., supra.




                                           -9-
J-S18001-17


      of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003). As we
      explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

          [I]n addition to a bond examination, the trial court can
          equally emphasize the safety needs of the child, and
          should also consider the intangibles, such as the love,
          comfort, security, and stability the child might have with
          the foster parent. Additionally, this Court stated that the
          trial court should consider the importance of continuity of
          relationships and whether any existing parent-child bond
          can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Moreover, our Supreme Court stated, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” In re T.S.M., 71 A.3d at 268. The Court directed that, in weighing

the bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.” Id., at 269. The Court observed

that, “[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.” Id.

      Here, the trial court concluded, “there was no positive, beneficial

parent-child bond with Mother, and that termination of Mother’s parental

rights would not destroy an existing beneficial relationship.” Trial Court

Opinion, 11/10/16, at 9. Specifically, the court found as follows:

      Throughout the life of this case, Mother’s visitation with [A.C.]
      has been inconsistent. Mother was given supervised visits twice
      monthly, but in the last eight months she has made only four
      visits. Mother has never given CUA her work schedule, and never

                                     - 10 -
J-S18001-17


       asks for more time to make up visits. When Mother does not
       visit, [A.C.] is not even upset. [A.C.] is able to separate at the
       end of the visit without crying, as testified by Mother. At the
       time of trial, [A.C.] had been placed with Foster Mother for over
       a year.[6] Foster Mother loves [A.C.] and treats him as her son
       by providing for all his needs. Foster Mother provides [A.C.] with
       a safe and permanent home and is willing to adopt him. The
       CUA caseworker testified credibly that it is in [A.C.]’s best
       interest to be adopted.

Id. (citations to record omitted).

       Upon thorough review, the testimonial evidence overwhelmingly

demonstrates that involuntarily terminating Mother’s parental rights serves

the developmental, physical and emotional needs and welfare of A.C.

pursuant to Section 2511(b). Accordingly, we affirm the decree.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2017




____________________________________________


6
  A.C. is in a kinship foster home with his paternal aunt. See N.T., 9/20/16,
at 9.



                                          - 11 -